Title: From James Madison to James Monroe, 6 September 1819
From: Madison, James
To: Monroe, James


Dear SirMontpr. Sepr. 6. 1819
Capt: OBrien having extended a ride into Virga. thus far, has during his stay with me, communicated the State of a Claim he has agst. the U. S., being part of a claim, the other part of which was settled & allowed whilst I was Secretary of State. I understand from him that the vouchers to the settled part had certain references to the part not allowed, and that he afterwards procured documentary proof, with the aid of which the same vouchers would now support the latter. But these it appears were destroyed when the public offices in Washington were burnt in 1814; and he is desirous of obtaining some evidence of their contents from personal recollections, and from mine among others. I need not express the reluctance with which I should recur to such transactions: Still I might not be justified in refusing to do so, in a case where justice had no other resource. But in this case, I have no recollection either of the particular contents of those papers, or of any other circumstances which might throw light on it. This want of recollection however can have no adverse bearing on the claim of Capt: OBrien, for whom I entertain friendly wishes, & whose personal character & interesting public career are equally known to you & myself. With perfect consideration & respect.
James Madison
